Mr. Justice Leech delivered the opinion of the court: This is a claim filed by the Atlas Mills, claimant, against the State of Illinois, setting forth that the Atlas Mills has paid into the state treasury of the State, of Illinois through the Department of Agriculture the sum of $25.00 under the erroneous impression that said claimant was obliged to make this payment under the Pure Pood Law; that under the laws of the State of Illinois said claimant was not obliged to pay said amount for the reason that the commodities sold by said Atlas Mills, claimant, was a pure wheat middling and that no amount was required to be paid by the claimant to the State. The Department of Agriculture admits that the above payment was made and that the same was turned over to the State Treasurer. The Attorney General filed a statement consenting to an award of $25.00. The court therefore awards the claimant the sum of $25.00.